

Exhibit 10.1
 
AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT


This Amendment No. 2 to Asset Purchase Agreement (the “Amendment”) is made and
executed this 19th day of March, 2010 by and among Xcorporeal, Inc., a Delaware
corporation (“Xcorporeal”), Xcorporeal Operations, Inc., a Delaware corporation
and a wholly owned subsidiary of Xcorporeal (“Operations”), National Quality
Care, Inc., a Delaware corporation (“NQCI,” and together with Xcorporeal,
Operations and NQCI, “Sellers”), and Fresenius USA, Inc., a Massachusetts
corporation (“Purchaser”).  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement (as defined below).
 
RECITALS


A.           On December 14, 2009, Sellers and Purchaser entered into that
certain Asset Purchase Agreement, as amended by Amendment No. 1 thereto dated
February 8, 2010 (the “Agreement”), pursuant to which Purchaser will acquire
certain of the assets of Sellers.
B.           The Agreement sets forth certain conditions to the Closing of the
transactions contemplated therein.
C.           On the terms and subject to the conditions set forth herein,
Sellers and Purchaser desire to modify the conditions to Closing, and certain
additional terms and provisions of the Agreement, in the manner specified in
this Amendment.
 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           Amendment of Section 2.1.  Section 2.1 of the Agreement is hereby
amended by deleting the first clause of the first sentence thereof (i.e., the
preamble to the payment schedule) and by inserting in lieu thereof the
following:
 
“Subject to the terms and conditions of this Agreement, in consideration for the
sale, conveyance, assignment and delivery of the Purchased Assets, Purchaser
shall deliver to Sellers, to be divided among the Sellers as set forth on
Schedule 2.1 or in any other writing executed by Purchaser and each Seller,
payment by wire transfer to such bank account or bank accounts as shall be
specified by Xcorporeal, in immediately available funds, the sum of $8,000,000
(the “Purchase Price”) to be paid as follows:”
 
2.           Amendment of Section 3.4.  Section 3.4 of the Agreement is hereby
amended by the addition thereto of a new subparagraph (c), which shall read in
its entirety as follows:
 
“(c)           a sublicense of the Supersorbent Technology, in the form of
Exhibit J attached hereto, which shall have been executed by NQCI and
Purchaser.”
 
3.           Amendment of Section 7.2(g).  Section 7.2(g) of the Agreement is
hereby deleted in its entirety.
 
4.           Addition of Exhibit J.  The Sublicense Agreement in the form
attached as Exhibit A to this Amendment shall be deemed attached to, and
incorporated for all purposes in, the Agreement as Exhibit J thereto.
 
5.           Acknowledgement Regarding Consents.  Purchaser and Sellers hereby
acknowledge and agree that notwithstanding any provision of the Agreement to the
contrary, the consent of TRDF, whether pursuant to the Research Agreement or
otherwise, as well as the consents of Ameritech Business Systems and Marlin
Leasing Corporation, shall not constitute required deliveries pursuant to
Section 3.2(b) of the Agreement, comprise Required Consents or in any way be
deemed to be conditions to Closing.  In addition, Xcorporeal and Operations
agree to use reasonable efforts to obtain the consents of Ameritech Business
Systems and Marlin Leasing Corporation referred to above as soon as practicable
following the Closing.

 
1

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.
 
(a)           Continuing Effect.  Except as expressly modified or amended by
this Amendment, all the terms and provisions of the Agreement shall remain in
full force and effect.
 
(b)           Governing Law.  This Amendment and all actions arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state.
 
(c)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.
 
 (Signature Page Follows)
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to Asset
Purchase Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the date and year first written above.


SELLERS:
 
PURCHASER:
     
XCORPOREAL, INC.
 
FRESENIUS USA, INC.
         
By:
           /s/ Kelly J. McCrann
 
By:
/s/ Mohsen Reihany
Name:  Kelly J. McCrann
 
Name:  Mohsen Reihany
Its:  Chairman and Chief Executive Officer
 
Its:  Senior Advisor to the Chairman of the Board
         
XCORPOREAL OPERATIONS, INC.
               
By
/s/ Kelly J. McCrann
     
Name:  Kelly J. McCrann
     
Its:  Chairman and Chief Executive Officer
               
NATIONAL QUALITY CARE, INC.
               
By:
/s/ Robert M. Snukal
     
Name:  Robert M. Snukal
     
Its:  President and Chief Executive Officer
     


 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A



FORM OF SUBLICENSE AGREEMENT
 
 
4

--------------------------------------------------------------------------------

 